DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Chul (KR 20130141039 A) in view of Ho et al (KR 20140029342 A).
Regarding  claims 1, 2-3,  Lee Chul discloses an electronic apparatus (a portable terminal device 100: fig. 1-2) comprising: a first wireless communication module (the first NFC communication unit 130: the first NFC communication unit 130 transmits and receives information about a Bluetooth address  with  the AVN device through NFC tagging; paragraph 0026) for supporting a first wireless communication (the first Bluetooth communication unit 150  transmits and receives information about pairing with the AVN device 200 by using the Bluetooth address of the AVN  device 200 received through the first NFC communication unit 130; paragraph 0030); a second wireless communication module (second NFC communication unit 210: the second NFC communication unit 210 receives a Bluetooth address request signal from the first NFC communication unit 130 of the portable terminal device 100 and transmits an address response signal including the Bluetooth address based on the first NFC  communication unit 130; paragraph 0035-0036) for supporting a second wireless communication (second Bluetooth communication unit 220: the second Bluetooth communication unit 220 transmits and receives information about pairing with the portable terminal device 100; paragraph 0037); a memory (portable device 100 includes a memory); and a processor operatively connected to the first wireless communication module (the first NFC communication unit 130; paragraph 0030), the second wireless communication module (second NFC communication unit 210), and the memory (a mobile PC such as a phone and a tablet PC is included; a computer system connected through a network; paragraph 0019, 0046), wherein the processor is configured to: detect a tag (read as: NFC tag recognition between the vehicle AVN device and the user portable terminal ; the AVN device 200 and the Bluetooth address through NFC tagging: it means that it detects the tag ; page 1 and page 2, paragraph 0005) of an external electronic apparatus through the first wireless communication module (transmitting/receiving information on audio setting and navigation location information setting through NFC tagging with the mobile terminal device 100; page 1), transmit (a first NFC communication unit 130 for transmitting and receiving information about the information; page 1) a first command for driving a designated application of the external electronic apparatus to the external electronic apparatus through the first wireless communication module (the first NFC communication unit 130 transmits a Bluetooth address request signal to the AVN device 200 and receives an address response signal including the Bluetooth address of the AVN device 200; paragraph 0026-0027), receive (receive Bluetooth address; using the Bluetooth address of the AVN device 200 received through the first NFC communication unit 130, transmitting and receiving information about pairing with the AVN device 200; in addition, the first Bluetooth communication unit 150 transmits and receives information about settings page 1-2) information through the first wireless communication module (the first Bluetooth communication unit 150 may receive audio setting  information set in the AVN device 200; the audio information setting unit 140 stores the audio setting information received from the AVN device 200; paragraph 0033), and perform pairing (transmitting and receiving information about  pairing with the AVN device 200, and performing Bluetooth pairing; page 1, paragraph 0030) with the external electronic apparatus through the second wireless communication module (the second NFC communication  unit 210 receives a Bluetooth address request signal from the first NFC communication  unit 130 of the portable terminal device 100 and transmits an address response signal including the Bluetooth address based on the first NFC communication unit 130; paragraph 0035-0036), based on the received Bluetooth address information (an address response signal including a Bluetooth address based on the Bluetooth address request signal received from the first NFC communication unit 130; paragraph 0049-0050).
However, Lee Chul does not specifically teach that a first command for running a designated application of an external electronic apparatus is transmitted to the external electronic apparatus via a first wireless communication module.
On the other hand, Ho et al, from the same field of endeavor, discloses that a mobile terminal transmits a request for executing an application to a paired external device (paragraph 0034-0035). Furthermore, a control unit requests execution of an application from the paired external device and executes a remote-control application that performs a controller function of the external device. The control unit extracts pairing information of the external device from one or more previously stored paired information, and performs pairing with the external device by using the extracted pairing information. Note that a POS function can be installed in the memory of  the executed application. In addition, the control unit extracts pairing information of the external device corresponding to the identification information of the NFC tag received from the one or more previously stored pairing information. The pairing information includes a MAC address of the external device (paragraph 0005, col. 61-col. 89). The mobile terminal includes an NFC communication module for performing NFC communication. The mobile terminal registers an external device/NFC tag. The mobile terminal receives identification information of the NFC tag from the NFC tag. An external device supports an automatic pairing system using an NFC tag (paragraph 0026, 0005). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of to the communication system of in order to provide a method for automatically performing pairing between a plurality of devices using a Near Field Communication tag. 
	Regarding  claim 5,  Lee Chul as modified discloses an electronic apparatus (a portable terminal device 100: fig. 1-2), wherein the first wireless communication (the first NFC communication unit 130) supports a near field communication protocol (support NFC protocol), and the second wireless communication (second Bluetooth communication unit 220: the second Bluetooth communication unit 220 transmits and receives information about pairing with the portable terminal device 100; paragraph 0037) supports a Bluetooth protocol (support Bluetooth protocol; paragraph 0026, 0027, 0031). 
	Regarding  claim 6,  Lee Chul as modified discloses an electronic apparatus (a portable terminal device 100: fig. 1-2),  wherein the processor is configured to receive a first response signal indicating that the designated application is normally executed in the external electronic apparatus through the first wireless communication module (the first NFC communication unit 130 of the portable terminal device 100 transmits a Bluetooth address request signal to the AVN device, and the second NFC communication unit 210 of the AVN device 200 is a portable terminal device;  paragraph 0049).
	Regarding  claim 7,  Lee Chul as modified discloses an electronic apparatus (a portable terminal device 100: fig. 1-2), wherein the processor is configured to transmit a second command for identifying a Bluetooth address of the external electronic apparatus to the external electronic apparatus through the first wireless communication module (the first Bluetooth communication unit 150 may receive audio setting  information set in the AVN device 200; the audio information setting unit 140 stores the audio setting information received from the AVN device 200; paragraph 0033), and receive a second response signal including the Bluetooth address through the first wireless communication module (an address response signal including a Bluetooth address based on the Bluetooth address request signal received from the first NFC communication unit 130; paragraph 0049-0050). 
	Regarding  claim 8, Lee Chul as modified discloses an electronic apparatus (a portable terminal device 100: fig. 1-2),  wherein the first command comprises a protocol used in an NFC card emulation (NFC tag between the vehicle AVN device and the user portable terminal device to perform Bluetooth pairing; the AVN device 200 and the Bluetooth address through NFC tagging; NFC communication unit 220 using NFC protocol and Bluetooth protocol; page 1, paragraph 0026).  
	Regarding  claims 9, 10, 13, 15, Lee Chul discloses a method for an electronic apparatus (a portable terminal device 100: fig. 1-2) to pair (the first Bluetooth communication unit 150  transmits and receives information about pairing with the AVN device 200 by using the Bluetooth address of the AVN  device 200 received through the first NFC communication unit 130; paragraph 0030) with an external electronic apparatus, the method comprising: detecting a tag (read as: NFC tag recognition between the vehicle AVN device and the user portable terminal ; the AVN device 200 and the Bluetooth address through NFC tagging: it means that it detects the tag ; page 1 and page 2, paragraph 0005) of an external electronic apparatus through a first wireless communication module (transmitting/receiving information on audio setting and navigation location information setting through NFC tagging with the mobile terminal device 100; page 1), transmitting (a first NFC communication unit 130 for transmitting and receiving information about the information; page 1) a first command through the first wireless communication module (the first NFC communication unit 130 transmits a Bluetooth address request signal to the AVN device 200 and receives an address response signal including the Bluetooth address of the AVN device 200; paragraph 0026-0027), receiving (the first NFC communication unit 130 transmits and receives information about a Bluetooth address with  the AVN device through NFC tagging; paragraph 0026) a first response signal (second NFC communication unit 210: the second NFC communication unit 210 receives a Bluetooth address request signal from the first NFC communication unit 130 of the portable terminal device 100 and transmits an address response signal including the Bluetooth address based on the first NFC  communication unit 130; paragraph 0035-0036) is executed through the first wireless communication module (the first NFC communication unit 130; paragraph 0030); transmitting (the second NFC communication  unit 210 receives a Bluetooth address request signal from the first NFC communication  unit 130 of the portable terminal device 100 and transmits an address response signal including the Bluetooth address based on the first NFC communication unit 130; paragraph 0035-0036) a second command for requesting Bluetooth address information of the external electronic apparatus through the first wireless communication module (the first NFC communication unit 130: the first NFC communication unit 130 transmits and receives information about a Bluetooth address  with  the AVN device through NFC tagging; paragraph 0026); receiving the Bluetooth address (receive Bluetooth address; using the Bluetooth address of the AVN device 200 received through the first NFC communication unit 130, transmitting and receiving information about pairing with the AVN device 200; in addition, the first Bluetooth communication unit 150 transmits and receives information about settings page 1-2) information through the first wireless communication module (the first Bluetooth communication unit 150 may receive audio setting  information set in the AVN device 200; the audio information setting unit 140 stores the audio setting information received from the AVN device 200; paragraph 0033); and performing pairing (transmitting and receiving information about  pairing with the AVN device 200, and performing Bluetooth pairing; page 1, paragraph 0030) with the external electronic apparatus through a second wireless communication module (the second NFC communication  unit 210 receives a Bluetooth address request signal from the first NFC communication  unit 130 of the portable terminal device 100 and transmits an address response signal including the Bluetooth address based on the first NFC communication unit 130; paragraph 0035-0036), based on the Bluetooth address information (an address response signal including a Bluetooth address based on the Bluetooth address request signal received from the first NFC communication unit 130; paragraph 0049-0050).
However, Lee Chul does not specifically teach that the external device receives a request message transmitted from the mobile terminal through Near Field Communication and transmits a response message thereto. 
On the other hand, Ho et al, from the same field of endeavor, discloses that a mobile terminal transmits a request for executing an application to a paired external device (paragraph 0034-0035). Furthermore, a control unit requests execution of an application from the paired external device and executes a remote-control application that performs a controller function of the external device. The control unit extracts pairing information of the external device from one or more previously stored paired information, and performs pairing with the external device by using the extracted pairing information. Note that a POS function can be installed in the memory of  the executed application. In addition, the control unit extracts pairing information of the external device corresponding to the identification information of the NFC tag received from the one or more previously stored pairing information. The pairing information includes a MAC address of the external device (paragraph 0005, col. 61-col. 89). The mobile terminal includes an NFC communication module for performing NFC communication. The mobile terminal registers an external device/NFC tag. The mobile terminal receives identification information of the NFC tag from the NFC tag. An external device supports an automatic pairing system using an NFC tag (paragraph 0026, 0005). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of to the communication system of in order to provide a method for automatically performing pairing between a plurality of devices using a Near Field Communication tag.
  
	Regarding  claim 12, Lee Chul as modified discloses a method for an electronic apparatus (a portable terminal device 100: fig. 1-2) to pair (the first Bluetooth communication unit 150  transmits and receives information about pairing with the AVN device 200 by using the Bluetooth address of the AVN  device 200 received through the first NFC communication unit 130; paragraph 0030) with an external electronic apparatus, wherein the first wireless communication (the first NFC communication unit 130) supports a near field communication protocol (support NFC protocol), and the second wireless communication (second Bluetooth communication unit 220: the second Bluetooth communication unit 220 transmits and receives information about pairing with the portable terminal device 100; paragraph 0037) supports a Bluetooth protocol (support Bluetooth protocol; paragraph 0026, 0027, 0031). 
	  Regarding  claim 14, Lee Chul as modified discloses a method for an electronic apparatus (a portable terminal device 100: fig. 1-2) to pair (the first Bluetooth communication unit 150  transmits and receives information about pairing with the AVN device 200 by using the Bluetooth address of the AVN  device 200 received through the first NFC communication unit 130; paragraph 0030) with an external electronic apparatus, wherein the first wireless communication (the first NFC communication unit 130) supports a near field communication protocol (support NFC protocol), further comprising: receiving a second response signal including the Bluetooth address of the external electronic apparatus corresponding to the second command, by the electronic apparatus (the first NFC communication unit 130 transmits a Bluetooth address request signal to the AVN device 200 and receives an address response signal including the Bluetooth address of the AVN device 200; paragraph 0026-0027).
	  
Claims 4, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Lee Chul (KR 20130141039 A) in view of Ho et al (KR 20140029342 A) as applied to claim above, and further in view of Proctor, JR. et al (US 20200275225 A1).
Regarding claims 4, 11, Lee Chul and Ho disclose everything claimed as explained above except the features of emitting a radio frequency signal to the external electronic apparatus to be connected to the external electronic apparatus through the first wireless communication module, by the electronic apparatus, when the tag of the external electronic apparatus is detected.
However, Proctor, JR. et al discloses a mobile device, having a smart hub application, which is a smart hub application device (SHAD) 114. The SHAD 114 utilizes Bluetooth LE wireless capability and is capable of detecting Bluetooth beacons such as those contemplated in related application (paragraph 0021). The SHAD 114 discovers the presence of SH 110 by detecting the transmission of beacons from the SH 110. The SHAD 114 detection of beacons provides for the invocation of the smart hub application on the SHAD  114, and allows for the performance of a number of actions (paragraph  0026-0027). The presence and identification of a specific user may be performed by Bluetooth LE (paragraph 0047-0048). The application may display secondary information relating to the content that is being displayed from the active source, such as advertisements for products. The server SHCS 103 may interact with a consumer device based upon collected information from the smart hub 110. The server may provide for payment/authorization and enablement of new services on the device (paragraph 0055, 0058, 0061). Furthermore, Proctor, JR. et al shows in figure 4, a communication module (433) and a device discovery module (434) which may perform beacon or iBeacon detection, or beacon or iBeacon generation with one or more UUIDs, or other identifiers. This module may also performs WiFI network discovery or the discovery of other communications networks, or configure the SH 110 to transmit detectable WiFi beacons (paragraph 0206). In addition, the application platform module 437 and managed platform services 438-463 determine and acquire content relevant to an identified content. For instance, it may determine tweets relating to a specific hash tag related to a currently viewed/displayed show on monitor 111 (paragraph 0095). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of  Proctor, JR to the modify system of Lee Chul and Ho in order to provide a smart hub application device for detecting the presence of a smart hub for the purpose of interfacing with other devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU  MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641